DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/22/2022 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2017/0093517) in view of Fenkes et al (US 2015/0110487) and Doussiere et al (US 2019/0157837).
1). With regard to claim 1, Liu et al discloses a method of multicasting (Figures 1, 3 and 5, Abstract, [0045]-[0046] and [0053] etc. Following Figure O1 shows the comparison between applicant’s Fig. 12 and reference Liu’s Figure 1) comprising: 

    PNG
    media_image1.png
    672
    622
    media_image1.png
    Greyscale

				Figure O1
providing a passive optical cross-connect fabric (the “mapper 20”. Or Figure O1(B) above); 
providing a set of first nodes (Tx(1) to Tx(4) in Figure 1), each first node connected to an input port (Figure 1, the Tx(1)-Tx(4) are connected to the four input ports of the mapper 20; the left side open circles shown in Figure O1(B) above) of the passive optical cross-connect fabric and transmitting on a predetermined wavelength (e.g., (1), (2), (3), or (4)) of a set of wavelengths ((1)  (4)); 
providing a set of second nodes (Rx(1) to Rx(4) in Figure 1; since the reducer 25 performs optical to electrical conversion, a reducer 25 can be viewed to be associated with a Rx so to form a second node), each second node connected to an output port (one of the outputs of the mapper 20, or the right side open circles of the mapper 20; each of the Rx(1)-Rx(4) is connected to an output port of the mapper 20, respectively, via the Reducer 25) of the passive optical cross-connect fabric (via the Reducer 25); and 
transmitting data from a predetermined subset (any ones of the Tx(1) – Tx(4)) of the set of first nodes to a predetermined subset (any ones of the Rx(1) – Rx(4)) of the set of second nodes using a direct memory access protocol (for Figure 1, Liu et al does not expressly state that a direct memory access protocol is used for transmitting data. However, in Figure 5,memory module 60 is added, and “the memory module can be configured to write the data from each channel (four channels in the present example) to shared memory in a round-robin fashion using a Direct Memory Access method”, [0054], therefore, it would be obvious to one skilled in the art that the system shown in Figure 1 can be modified to transmit data using a direct memory access protocol); wherein 
all messages broadcast by each first node of the set of first nodes are broadcast to all second nodes of the set of second nodes ([0052] and [0053] etc., Broadcast and Multicast).
As indicated above, for the system shown in Figure 1, Liu et al does not expressly state that a direct memory access protocol is used for transmitting data from a predetermined subset of the set of first nodes to a predetermined subset of the set of second nodes using a direct memory access protocol. However, in Liu’s Figure 5, a memory module 60 is added, and “the memory module can be configured to write the data from each channel (four channels in the present example) to shared memory in a round-robin fashion using a Direct Memory Access method” ([0054]); and Liu’s system “supports parallel traffic modes such as multicast, broadcast and newly developed incast”, and “it would be just as easy to have all four of Rx1, Rx2, Rx3, Rx4 receive the data from Tx1 simultaneously” ([0052]) and “Multicast (many-to-many)—e.g. suppose Tx1 would like to send data to Rx1, Rx2, and Rx3, while at the same time, Tx2 would like to send different data to Rx2, Rx3, and Rx4. Tx2 would send its data on a different wavelength lambda 2 in the same manner as described above. This is intrinsically possible with the mapper-reducer architecture of the present disclosure” ([0053]). As shown in Figure O1 above, Liu’s mapper-reducer system has the same structure as applicant’s Figure 12; and Liu’s mapper-reducer system performs the same functions as applicant’s Figure 12; and Liu’s mapper-reducer system can be modified to transmit data using direct memory access protocol. Fenkes et al discloses a system/method of multicating ([0043]-[0044] etc.), which has a cross-connect fabric (130), and a remoted direct memory access protocol can be used for transmitting data from one node to another node ([0027], “RDMA over Ethernet”). Another prior art, Doussiere et al, also discloses a fiberoptic communication system/method (Figure 9), and teaches that a node can provide “remote direct memory access (RDMA)” ([0057]). 
Therefore, it is known in the art that the RDMA technology enables two networked computers to exchange data in main memory without relying on the processor, cache or operating system of either computer, and RDMA improves throughput and performance because it frees up resources, resulting in faster data transfer rates and lower latency between RDMA-enabled systems. RDMA can benefit both networking and storage applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Fenkes et al and Doussiere et al, as well as the teachings of Figure 5 of Liu et al, to the system/method of Liu et al (Figure 1) so to provide a high-throughput, low-latency networking.
2). With regard to claim 2, Liu et al and Fenkes et al and Doussiere et al disclose all of the subject matter as applied to claim 1 above. And the combination of Liu et al and Fenkes et al and Doussiere et al further discloses wherein 
the direct memory access protocol is a remote direct memory access protocol (refer claim 1 rejection, both Fenkes et al and Doussiere et al disclose a RDMA).
3). With regard to claim 4, Liu et al and Fenkes et al and Doussiere et al disclose all of the subject matter as applied to claim 1 above. But, Liu et al and Fenkes et al and Doussiere et al do not expressly disclose wherein a message loss ratio of messages transmitted is better than one or more of one in a billion, one in ten billion, one in fifty billion, and one in sixty billion.
However, Liu et al discloses that a system implemented the mapper-reducer scheme can be a “no-packet-loss network” and “[w]ith the guaranteed no-package-loss feature in the physical layer, the network is capable to open routing to application layers” ([0058] and [0061]-[0063]). Since the system is “guaranteed no-package-loss”, it is obvious to one skilled in the art that the message loss ratio of messages transmitted can be made to be better than one in a billion, one in ten billion, one in fifty billion, or one in sixty billion. 
4). With regard to claims 5 and 6, Liu et al and Fenkes et al and Doussiere et al disclose all of the subject matter as applied to claim 1 above. But, Liu et al and Fenkes et al and Doussiere et al do not expressly disclose wherein an end-to-end latency is less than 8ps with 10Gb/s Ethernet network adapters, or wherein an end-to-end latency is less than 2ps with 10Gb/s Ethernet network adapters.
However, as disclosed by Liu et al, “a remarkably massive network can be achieved with only 3 hops end-to-end latency. Compared to other multi-dimensional direct networks, the latency is substantially improved and is also made more uniform” (Abstract) and “[t]he present invention is directed to multi-dimensional direct networks, particularly to a parallel optoelectronic direct network with intrinsic parallel traffic mode support and latency reduction” ([0037]); that is, Liu’s system/method is used to reduce latency. Also, as shown in Figure O1 above, Liu’s mapper-reducer system has the same structure as applicant’s Figure 12; Liu’s system is fully capable of performing the intended used, such as “an end-to-end latency is less than 8ps or 2ps with 10Gb/s Ethernet network adapters”
5). With regard to claim 7, Liu et al and Fenkes et al and Doussiere et al disclose all of the subject matter as applied to claim 1 above. And the combination of Liu et al and Fenkes et al and Doussiere et al further discloses wherein 
the passive optical cross-connect fabric does not include any optical switching elements (Liu: Figures 1-3 etc., no switches in the cross-connect fabric 20).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al and Fenkes et al and Doussiere et al as applied to claim 1 above, and further in view of Shen et al (US 2018/0102978) and Decusatis et al (US 2014/0270764).
1). With regard to claim 3, Liu et al and Fenkes et al and Doussiere et al disclose all of the subject matter as applied to claim 1 above. But, Liu et al and Fenkes et al and Doussiere et al do not expressly disclose wherein the direct memory access protocol is a layer-4 transport protocol based upon a remote direct memory access datagram.
However, Shen et al discloses a data transmission system/method, and RDMA is used for data transmission, and “the RDMA message generated by means of conversion according to an RDMA to-be-transmitted data volume is encapsulated into several data packets. The MPA layer inserts an identifier, a length, and a cyclic redundancy check (CRC) code to the DDP data packet, to compose an MPA data segment. A Transmission Control Protocol (TCP) layer is responsible for scheduling a TCP data segment to ensure that a sent packet can reach a target location smoothly. An Internet Protocol (IP) layer adds necessary network routing data information to the data packet. That is, network routing data information of the peer end is added.” Another prior art, Decusatis et al, also discloses a data transmission system/method supporting multicast ([0031]), in which RDMA protocol can be used for data transmission ([0037]), and a user datagram protocol (UDP) can be used ([0035]). The TCP and UDP are a layer-4 transport layer protocol. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Shen et al and Decusatis et al to the system/method of Liu et al and Fenkes et al and Doussiere et al so to further reduce signal loss, and improve signal throughput.
2). With regard to claim 9, Liu et al and Fenkes et al and Doussiere et al disclose all of the subject matter as applied to claim 1 above. But, Liu et al and Fenkes et al and Doussiere et al do not expressly disclose wherein the passive optical cross-connect fabric with the set of first nodes and set of second nodes support negative-acknowledgement based layer 4 multicasting.
However, first, Liu et al discloses “[a]s there is nominally no packet loss, there is no need to wait for an acknowledgment (ACK) message to be sent by the node that has received the packet. However, it is still possible to implement such ACK messages” ([0061]). That is, Liu et al discloses that negative acknowledgment can be implemeneted.
Second, Shen et al discloses a data transmission system/method, and RDMA is used for data transmission, and “the RDMA message generated by means of conversion according to an RDMA to-be-transmitted data volume is encapsulated into several data packets. The MPA layer inserts an identifier, a length, and a cyclic redundancy check (CRC) code to the DDP data packet, to compose an MPA data segment. A Transmission Control Protocol (TCP) layer is responsible for scheduling a TCP data segment to ensure that a sent packet can reach a target location smoothly. An Internet Protocol (IP) layer adds necessary network routing data information to the data packet. That is, network routing data information of the peer end is added.” Another prior art, Decusatis et al, also discloses a data transmission system/method supporting multicast ([0031]), in which RDMA protocol can be used for data transmission ([0037]), and a user datagram protocol (UDP) can be used ([0035]). The TCP and UDP are a layer-4 transport layer protocol. Therefore, the combination of Liu et al and Fenkes et al and Doussiere et al and Shen et al and Decusatis et al teaches/suggests that the passive optical cross-connect fabric with the set of first nodes and set of second nodes support negative-acknowledgement based layer 4 multicasting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Shen et al and Decusatis et al to the system/method of Liu et al and Fenkes et al and Doussiere et al so to further reduce signal loss, and improve signal throughput.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al and Fenkes et al and Doussiere et al as applied to claim 1 above, and further in view of Fujita et al (US 2011/0164876) and Lahat et al (US 6,233,074).
1). With regard to claim 8, Liu et al and Fenkes et al and Doussiere et al disclose all of the subject matter as applied to claim 1 above. And, the combination of Liu et al and Fenkes et al and Doussiere et al discloses wherein the passive optical cross-connect fabric is an optically distributed broadcast and select switch (Liu: [0046]-[0054]).
But, Liu et al and Fenkes et al and Doussiere et al do not expressly disclose:  selection by a second node of the set of second nodes of which first node of the set of first nodes to receive a message from is determined by the second node of the set of second nodes. 
However, first, the reducer 25 disclosed by Liu has the function to select a desired output: “the reducer 25 coupled to the receiver Rx3 provides the data to Rx3. The other reducers drop their copy of the data” ([0047]), “It provides the destination with all of the data needed for the reducers (reducer-shufflers) to decide which receiver receives which data”; that is, the reducer actually performs a selection function; and as discussed in claim 1 rejection, since the reducer performs optical to electrical conversion, the combination of reducer 25 and Rx 24 can be viewed as a second node. Also refer to Figure O1 above, Applicant labels the group of “O/E” components (1240A-1240D) as “Select 1230”; and the components (Opt/Elec 25) labeled as “Reducer 25” in Liu’s Figure 1 are corresponding to Applicant’s components 1240A-1240D; or, Liu’s Reducer (25) is same as Applicant’s “Select” (1230).
Second, to implement a selector near a receiver is well known in the art. E.g., Fujita et al discloses an optical multicasting/broadcasting system/method (Figures 1A, 7 and 12 etc.), in which each output port has a selector (32/42) to select a desired signal from a plurality of input signals. Another prior art, Lahat et al, discloses a similar signal routing scheme (Figure 6), as shown in Figure 6, signals carried on multiple wavelengths (1 to N) are input to optical receiver (130), and “Optionally, a control signal input from the controller 134 determines which of the channels in the optical receiver are enabled and which are disabled, to save power, etc. The electrical signals output from the optical receiver constitute the optical signals to be dropped at that particular node” (column 10 lines 12-16); that is, the controller 134 can send a control signal to the receiver so that the receiver can output desired channel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Fujita et al and Lahat et al to the system/method of Liu et al and Fenkes et al and Doussiere et al so that a desired message can be determined and selected by the second node of the set of second nodes.
2). With regard to claim 10, Liu et al and Fenkes et al and Doussiere et al disclose all of the subject matter as applied to claim 1 above. But, Liu et al and Fenkes et al and Doussiere et al do not expressly disclose wherein each second node comprises a selector which receives as inputs the messages broadcast by the plurality of nodes and selects for its output those messages broadcast by a first node of a plurality of first nodes.
However, first, the reducer 25 disclosed by Liu has the function to select a desired output: “the reducer 25 coupled to the receiver Rx3 provides the data to Rx3. The other reducers drop their copy of the data” ([0047]), “It provides the destination with all of the data needed for the reducers (reducer-shufflers) to decide which receiver receives which data”; that is, the reducer actually performs a selection function; and as discussed in claim 1 rejection, since the reducer performs optical to electrical conversion, the combination of reducer 25 and Rx 24 can be viewed as a second node. Also refer to Figure O1 above, Applicant labels the group of “O/E” components (1240A-1240D) as “Select 1230”; and the components (Opt/Elec 25) labeled as “Reducer 25” in Liu’s Figure 1 are corresponding to Applicant’s components 1240A-1240D; or, Liu’s Reducer (25) is same as Applicant’s “Select” (1230).
Second, to implement a selector near a receiver is well known in the art. E.g., Fujita et al discloses an optical multicasting/broadcasting system/method (Figures 1A, 7 and 12 etc.), in which each output port has a selector (32/42) to select a desired signal from a plurality of input signals. Another prior art, Lahat et al, discloses a similar signal routing scheme (Figure 6), as shown in Figure 6, signals carried on multiple wavelengths (1 to N) are input to optical receiver (130), and “Optionally, a control signal input from the controller 134 determines which of the channels in the optical receiver are enabled and which are disabled, to save power, etc. The electrical signals output from the optical receiver constitute the optical signals to be dropped at that particular node” (column 10 lines 12-16); that is, the controller 134 can send a control signal to the receiver so that the receiver can output desired channel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Fujita et al and Lahat et al to the system/method of Liu et al and Fenkes et al and Doussiere et al so that a desired message can be determined and selected by the second node of the set of second nodes.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al and Fenkes et al and Doussiere et al as applied to claim 1 above, and further in view of Carson et al (US 2005/0058128) and Suzuki (US 4,868,813) and Lahat et al (US 6,233,074). 
Liu et al and Fenkes et al and Doussiere et al disclose all of the subject matter as applied to claim 1 above. But, Liu et al and Fenkes et al and Doussiere et al do not expressly disclose wherein each second node comprises a selector for dynamically selecting messages from received messages broadcast by the plurality of nodes; and each first node is connected to the plurality of second nodes via an optical bus and a plurality of taps where each tap of the plurality of taps is associated with a second node of the plurality of second nodes.
Regarding the selector, the reducer 25 disclosed by Liu has the function to select a desired output: “the reducer 25 coupled to the receiver Rx3 provides the data to Rx3. The other reducers drop their copy of the data” ([0047]), “It provides the destination with all of the data needed for the reducers (reducer-shufflers) to decide which receiver receives which data”; that is, the reducer actually performs a selection function; and as discussed in claim 1 rejection, since the reducer performs optical to electrical conversion, the combination of reducer 25 and Rx 24 can be viewed as a second node. Also refer to Figure O1 above, Applicant labels the group of “O/E” components (1240A-1240D) as “Select 1230”; and the components (Opt/Elec 25) labeled as “Reducer 25” in Liu’s Figure 1 are corresponding to Applicant’s components 1240A-1240D; or, Liu’s Reducer (25) is same as Applicant’s “Select” (1230).
Regarding the cross-connection structure using “bus” and “taps” etc., however, to use a crossbar with taps for cross-connection is well known in the art. E.g., Carson et al discloses a fan-out crossbar cross-connection structure (Figure 4) in which a plurality of inputs (N “INPUTS”) are connected to a plurality of outputs (“OUTPUTS” 213) via bus (1, 2, 3, 4 …) and a plurality of taps (the black dots on the bus) where each tap of the plurality of taps is associated with a second node (e.g., one of the demultiplexers 213) of a plurality of second nodes (N output nodes 213); and the demultiplexers 213 is a “N-to-1 demultiplexer”, which can be viewed as a selector (Note: comparing Applicant’s Figure 13 with Carson’s Figure 4, it can be seen that Applicant’s fan-out crossbar has the same structure as Carson’s fan-out crossbar). Suzuki discloses a similar NxN crossbar switch structure (Figure 1), and “[a]ccording to such destination indicated by the respective packets, the arriving packets are selected by the first through the N-th address filters 25. It is therefore possible to understand that a combination of the broadcast busses 24 and the address filters 25 serves as a broadcasting device for broadcasting the arriving packets to the intermediate terminals of selected ones of the terminal groups 23 according to the destinations”; that is, a selector (25) is used to select a specific input signal (column 6 lines 13-65). Also, another prior art, Lahat et al, discloses a signal routing scheme (Figure 6), as shown in Figure 6, signals carried on multiple wavelengths (1 to N) are sent along optical bus (fibers 116, 118 … 120) and a plurality of taps (coupler 140) where each tap of the plurality of taps is associated with a node (e.g., receiver 130), and “[o]ptionally, a control signal input from the controller 134 determines which of the channels in the optical receiver are enabled and which are disabled, to save power, etc. The electrical signals output from the optical receiver constitute the optical signals to be dropped at that particular node” (column 10 lines 12-16); that is, the controller 134 can send a control signal to the receiver so to select a desired channel to be output from the receiver.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a crossbar fan-out structure and selector as taught by Carson et al and Suzuki and Lahat et al to the system/method of Liu et al and Fenkes et al and Doussiere et al so that a simple, cost-effective (N x M) cross connection structure is used for data routing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190246187 A1
US 20190158209 A1
US 20180288505 A1
US 20180070157 A1
US 9894427 B2
US 20170019168 A1
US 20160320562 A1
US 20160142797 A1
US 20160087845 A1
US 20160013864 A1
US 20150296278 A1
US 20150181317 A1
US 20120251042 A1
US 20120105944 A1
US 20120099863 A1
US 20100310254 A1
US 20100254703 A1
US 7212743 B2
US 20060083460 A1
US 20050099945 A1
US 20030231821 A1
US 20030175028 A1
US 20030091267 A1
US 6542268 B1
US 20020167951 A1
US 20020057861 A1
US 20020018263 A1
US 6243178 B1
US 5541914 A
WO 2016037262 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        December 11, 2022